Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Claims 1-13 in the reply filed on 08 February 2021 is acknowledged.  The traversal is on the ground(s) that an undue burden would not attach to examination of all claims presented (see Response Pgs. 6-7).  This is not found persuasive because the identified groups of claims are drawn to either distinct or differing statutory classes of invention, which would necessitate non-coextensive matters of search and consideration as discussed in the Requirement for Restriction indicated in the Non-Final Rejection mailed 06 October 2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-11 are rejected under 35 U.S.C. 103 being unpatentable over US 4,335,965 to Faverty et al. (“Faverty”) in view of WO 2017/132211 to Bonte et al., effectively filed 26 January 2016, (“Bonte”).
	With regard to Claims 1-3 and 5-10, Faverty teaches a graphite (carbon) fiber molding expander system comprising a cutter for cutting carbon fiber tows to a predetermined length and 
	With regard to Claim 4, Faverty teaches embodiments featuring a funnel shaped delivery system for collection and distribution of chopped fibers to expansion operations (see FIGs. 3-4; Col. 4, Lns. 8-11).

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Faverty as applied to Claims 1 and 7, and further in view of US 2003/0050161 to M. H. Jander (“Jander”).
	With regard to Claim 13, Faverty teaches usage of known chopping devices (see Col. 2, Lns. 51-54); however the reference does not expressly teach a cot roll cutter as claimed.  Jander is directed to chopping device improvements, and discloses that cot roll cutters known in the art are suitable for producing segments of materials having discrete lengths (see Abstract; ¶ [0004]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a cot roll cutter in the system of Faverty in order to obtain chopped fibers of discrete lengths.
Response to Arguments
	Applicant’s arguments filed 08 February 2021 have been fully considered but are not found persuasive.  Applicant argues that Bonte does not teach or suggest disposing expanded fibers on resin residing on a conveyor belt (see Response at Pgs. 9-10).  This argument is not found persuasive.  Applicant's argument presupposes that no amount of resin makes its way to the underlying conveyor belt.  In practice, the arrangement of Bonte would dispose at least some resin on the belt either through gaps in the fiber mat, or via drippings from coated fibers residing on the belt.  Subsequent rotations of the belt would provide a belt surface comprising at least 
	Applicant argues that Bonte does not teach a divider element (see Pg. 10).  This argument is not found persuasive.  The pivoting tube of Bonte constitutes a divider which directs expanded fiber to the underlying belt.  This is obvious to combine with the transvector exits of Faverty in order to control uniform fiber distribution on the conveyor belt as taught by Bonte.
	Accordingly, the grounds of rejection have been modified in view of the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715